The Chancellor
said this direction in the order was wrong, and that the bond should be given either to the people, or to the register or clerk of the court with whom such bond was to be filed; that the practice in England was to take a recognizance from the committee of a lunatic or idiot and his sureties, so as to have it the more effectually under the control of the chancellor. That by the practice of this court a bond had been substituted; and that in analogy to the practice in England, the proper course was to make the bond payable to the people of the state, or to the officer of the court in whose office it was to be filed.
Order accordingly.